Citation Nr: 0935115	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar strain, to 
include as secondary to residuals of right ankle fracture.  

2.  Entitlement to service connection for depression, to 
include as secondary to residuals of right ankle fracture.  

3.  Entitlement to service connection for cervical spine 
disorder. 

4.  Entitlement to service connection for headaches, to 
include as secondary to cervical spine disability.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right ankle fracture.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to 
January 1989.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia that denied the 
benefits sought on appeal.  The Veteran expressed 
disagreement with those decisions, and the case forwarded to 
the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, on his VA Forms 9 (Appeal to Board of Veterans' 
Appeals), the Veteran requested a Board hearing at the RO 
with respect to each of his claims on appeal.  The Veteran 
failed to report for a Board hearing scheduled to be held in 
July 2009.  The following day, the Veteran's attorney sent a 
letter to the RO via facsimile and stated that the day prior 
to the scheduled hearing date, the Veteran had notified his 
office that he would be unable to attend the scheduled 
hearing because he was unable to take time off from work.  
Through his attorney the Veteran requested that the hearing 
be rescheduled to a future date.  The Board accepts the 
letter as a timely motion for a new hearing in compliance 
with the provisions of 38 C.F.R. § 20.704 (2008) and will 
request that the Veteran be rescheduled for the requested 
Board hearing.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:


The Veteran should be scheduled for a 
hearing before the BVA at the RO at the 
earliest available opportunity.  


The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


